Citation Nr: 0947500	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  97-29 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-operative residuals of a callus under the 
third metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe, currently rated as 30 percent 
disabling, to include on an extra-schedular rating basis.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied an increased rating for a 
painful callus under the prominent third metatarsal head of 
the right foot, rated at 10 percent disabling.

In August 1997, the Veteran presented testimony at a hearing 
conducted at the San Diego RO before a hearing officer.  A 
transcript of this hearing is in the Veteran's claims folder.

In an October 2001 rating decision, the RO increased the 
rating for a painful callus under the prominent third 
metatarsal head of the right foot to 30 percent, effective 
May 1995.  Then, the Board remanded the case for notification 
and development action in July 2003.

In July 2005, the Veteran testified at a hearing before the 
undersigned in Washington, D.C.  A transcript of that hearing 
is of record.

The case was again remanded for further development in 
October 2005, March 2007, and January 2009.  Pursuant to the 
remands, notice letters were sent to the Veteran in August 
2003 and March 2007.  In April 2007, a VA opinion that 
addresses the questions asked in the March 2007 remand was 
obtained.  The Board notes that the physician did not conduct 
a clinical examination of the Veteran's feet, as required by 
the remand.  Nevertheless, in light of the physician's 
medical report that adequately addressed the Board's 
questions, the Board finds that there has been substantial 
compliance with the March 2007 remand.  Additionally, 
pursuant to the January 2009 remand, the issue on appeal was 
referred to the Compensation and Pension Service for 
consideration and an opinion was obtained in April 2009.  
Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remands with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service-connected post-operative residuals of a callus 
under the third metatarsal head of the right foot, with 
fusion of the metatarsal and with hammertoe, are not 
productive of actual loss of use of the right foot.  

3.  The symptomatology associated with service-connected 
post-operative residuals of a callus under the third 
metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe, is contemplated in a severe 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5283.

4.  Service-connected post-operative residuals of a callus 
under the third metatarsal head of the right foot, with 
fusion of the metatarsal and with hammertoe, are not so 
exceptional or unusual, or productive of frequent periods of 
hospitalization or marked interference with employment, as to 
require an extraschedular rating.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent 
disabling for service-connected post-operative residuals of a 
callus under the third metatarsal head of the right foot, 
with fusion of the metatarsal and with hammertoe, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 
Codes 5283 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with fully compliant notice for his claim 
prior to the initial rating decision in July 1995.  
Nevertheless, the RO did send the Veteran letters in August 
2003 and March 2007, which did inform him about the evidence 
necessary to substantiate his claim and the division of 
responsibilities in obtaining the evidence.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error.

In this regard, the Board notes that, although adequate 
notice was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the case, notice was 
subsequently provided by the AOJ, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided in March 2007, the Veteran's claim was readjudicated 
in July 2007 and October 2009 supplemental statements of the 
case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating the 
claim and notifying claimant of such readjudication in the 
statement of the case).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, and he has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of his claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The Veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the August 2003 letter stated, 
"To establish entitlement to an increased evaluation for 
your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

The March 2007 notice letter also informed the Veteran that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  In this regard, the letter indicated that a 
disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The letter further 
indicated that evidence of the nature and symptoms of the 
disability, the severity and duration of the symptoms, and 
the impact of the condition and symptoms on employment would 
be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  For example, the 
Veteran was informed in the March 2007 letter that he could 
submit a statement from employers as to job performance, lost 
time, or other information regarding how his conditions 
affect his ability to work.  The letter further listed 
examples of evidence, which included information about on-
going treatment and Social Security Administration 
determinations.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2003 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The 
Veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2003 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter informed the Veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Moreover, the Veteran was provided notice pertaining to 
effective dates in the March 2007 letter.  In particular, the 
Veteran was informed that payments are effective from the 
first of the month following the month in which VA determines 
an increased disability rating.   

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claim for an increased 
rating.  

The Veteran was afforded VA examinations that addressed the 
severity of his service-connected right foot.  Most recently, 
the Veteran underwent a VA examination in January 2006 and an 
opinion was obtained in April 2007.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination 
report obtained in January 2006 is adequate, as it addressed 
all pertinent evidence of record and described the severity 
of the Veteran's right foot as well as its impact on his 
daily life.  In April 2007, a VA opinion that addressed the 
impact of the disability on the Veteran's employment and 
answered the questions posed by the Board's March 2007 remand 
was obtained.  Although the April 2007 opinion was not based 
on an examination of the Veteran, the Board concludes that 
when it is considered with the other evidence of record, to 
include the April 2009 opinion of the Compensation and 
Pension Service, there is adequate evidence to adjudicate the 
Veteran's claim.  

Further, there is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected right foot since he was last examined.  38 
C.F.R. § 3.327(a).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

When a condition which is not listed in the rating schedule 
is encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Veteran's service-connected post-operative residuals of a 
callus under the third metatarsal head of the right foot, 
with fusion of the metatarsal and with hammertoe, is rated as 
analogous to malunion of or non-union of tarsal or metatarsal 
bones, 38 C.F.R. § 4.71a, Diagnostic Code 5283.  The 
Veteran's disability has been rated as 30 percent disabling 
effective May 1, 1995, which covers this entire appeal 
period.  For a moderate malunion of or non-union of tarsal or 
metatarsal bones, a 10 percent rating is for application; for 
a moderately severe malunion of or non-union of tarsal or 
metatarsal bones, a 20 percent rating is contemplated, and 
for a severe malunion of or non-union of tarsal or metatarsal 
bones, a 30 percent rating is warranted.  With actual loss of 
the use of the foot, a 40 percent rating is for application.  
This is the maximum schedular evaluation for such disability.

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to an increased rating for his service-connected 
post-operative residuals of a callus under the third 
metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe.  The evidence of record does 
not reflect actual loss of use of the Veteran's right foot.  
As the appeal period under consideration is quite lengthy, a 
summary of the evidence pertaining to the Veteran's claim for 
an increase is as follows.

During the May 1995 VA examination, the Veteran was a student 
under the vocational rehabilitation program at a local 
community college.  He had recently undergone a third 
metatarsal closing wedge dorsiflexion osteotomy for a 
prominent third metatarsal head and secondary callus 
formation.  The Veteran reported stiff and painful toes and 
pain at the surgical site.  He reported that he was bearing 
weight differently, that it was painful for him to stand any 
length of time, and that walking was painful.  However, he 
was able to walk a quarter-mile going to his classes per day.  
The orthotic he was given had not helped.  The Veteran added 
that he had difficulty driving, particularly operating his 
brake pedal.  Upon physical examination, there were fairly 
substantial callus formations and toes two, three, four, and 
five were quite stiff and slight clawing was noted.  The 
assessment was history of prominent third metatarsal head 
with intractable plantar keratosis, status post third 
metatarsal closing wedge dorsiflexion osteotomy with chronic 
and recurrent right foot pain postoperatively.  Thus, at the 
time of the May 1995 VA examination, the evidence did not 
reflect loss of use of his right foot as he was able to walk 
to class.  

An October 1996 letter from a service organization reflected 
that the Veteran was hired effective September 1996.  

During the March 1997 VA examination, the Veteran complained 
of pain at the site of the surgery on the right foot whenever 
walking.  Upon examination, there was fixed angulation of the 
PIP joint of the right foot of about 45 degrees.  Standing, 
supination, pronation, and rising on the heels were 
characterized as not painful.  The Veteran was not able to 
stand on his toes because of pain at the right third toe.  
The Veteran walked without the help of any support and there 
was no antalgic gait.  Additionally, there were no secondary 
skin or vascular changes.  X-rays reflected irregularity of 
the right third metatarsal head and narrowing of the third 
metatarsophalangeal joint, consistent with previous surgery; 
probable post surgical changes third PIP joint and fusion DIP 
joints 3, 4, and 5; and minimal osteoarthrosis in the right 
first MTP joint.  The diagnosis was arthralgia and hammertoe 
of the right third toe, status post surgery.  In sum, at the 
time of the March 1997 VA examination, the evidence of record 
did not reflect loss of use of the right foot as the Veteran 
was able to walk without the help of any support. 

A March 1997 VA treatment record showed that the Veteran 
underwent right third hammertoe correction.  

During his August 1997 hearing, the Veteran noted that he 
wore special shoes and could walk a mile with pain.  He also 
swam and rode a bike.  The Veteran also reported that his 
right foot swelled but found the medication he took to be 
very effective to control his pain.  Therefore, by the 
Veteran's own report at the time of his August 1997 hearing, 
the Veteran was able to use his right foot.  

In October 1997, the Veteran underwent another VA examination 
wherein his right foot was evaluated.  It was noted that the 
Veteran worked for seven years following his separation from 
service as a sales person.  He then went to school and was 
then employed as a service representative.  Upon physical 
examination, the Veteran walked with a limp favoring the 
right lower extremity.  He could walk on his heels, but there 
was pain in the foot and when he walked on his toes, there 
was also pain.  There was normal interphalangeal joint 
motion.  

In August 2000, the Veteran was terminated from his 
employment as a service representative due to disability.  

In February 2001, the Veteran's right foot was again 
examined.  The Veteran reported that he could not work 
because of his back, hip, and ankle.  Physical examination 
revealed that he could rise on his toes and heels and stand 
on the medial and lateral borders of both feet.  The toes had 
satisfactory alignment with no tenderness but there was 
tenderness at the metatarsal heads.  Sensation was okay.  The 
examiner summarized that there was pain mostly in the 
forefoot and some improvement with the surgeries.  After 
considering all of the Veteran's disabilities, to include his 
back, ankles, hips, thighs, knees, and fibromyalgia, the 
examiner commented that the Veteran was a poor candidate for 
heavier types of work.  Office type work had become 
uncomfortable, so he needed very light work.  The Veteran 
also needed to miss work occasionally on bad days.  In sum, 
at the time of the February 2001 VA examination, the evidence 
did not reflect loss of use of the right foot as physical 
examination indicated that he could rise on his toes and 
heels and stand on the borders of his right foot.  

In an April 2001 rating decision, the Veteran was granted a 
total rating based on individual unemployability (TDIU) 
effective May 2000.  It was noted that although the evidence 
did not show a single disability which prevented gainful 
employment, his overall disability picture, which was then 
dominated by a psychiatric condition, made gainful employment 
not feasible.  

The Veteran had a hearing with the undersigned in July 2005.  
The Veteran reported that he was on full disability and 
retired.  When specifically asked by the undersigned how his 
right foot interfered with his ability to obtain employment, 
the Veteran explained that several times a week he got an 
extreme pain of short duration like knife sticking in his 
foot.  Nothing specific precipitated the pain.  He added that 
he had pain putting his foot on the brake of his car.  The 
Veteran stated that he had no hobbies anymore.  He used to 
ski, golf, and swim but even biking hurt his foot.  

Pursuant to the October 2005 remand, the Veteran had a VA 
examination in January 2006 wherein the Veteran's complete 
claims file was reviewed.  The Veteran was noted to be unable 
to stand for more than a few minutes and unable to walk more 
than a few yards.  He utilized corrective shoes, orthotic 
inserts, and a cane intermittently and occasionally with fair 
effectiveness.  There was tenderness, heat, stiffness, 
fatigability, weakness, pain but no swelling, redness, spasm, 
or incoordination.  There was abnormal motion described as 
severe but no crepitus, edema, or effusion.  The Veteran had 
an antalgic gait with evidence of abnormal weight bearing.  
Circulation was normal.  There was no flatfoot, hallux 
valgus, or pes cavus.  He had hammertoes on his third, 
fourth, and fifth toes and his second toe was fixed to 0 
degrees.  

The Veteran had not worked since May 2000 and was unable to 
determine what degree/percent of his right foot condition 
contributed to his medical retirement.  He reported multiple 
medical issues that contributed to his retirement to include 
his back, right leg, right ankle, right foot, toe pain, and 
depression.  The examiner concluded that there was a moderate 
impact on his ability to do chores, travel, and drive and a 
severe impact on his ability to shop, exercise, and 
participate in recreational activities.  His disability 
prevented sports.  There was no impact on feeding, dressing, 
bathing, toileting, and grooming.  Thus, the January 2006 VA 
examination did not reflect loss of use of the right foot.

In April 2007, the Veteran's claims file was reviewed by a 
surgeon experienced in surgery and management of problems 
related to the Veteran's disability.  The examiner commented 
that the Veteran's foot problems were unusual in a person his 
age presenting with hammertoe and requiring corrective 
surgery.  The condition was unusual in that he had a non-
treatment responding callus of the plantar surface third 
metatarsal head as a result of hammertoe deformity causing 
the extremely painful callus on the base portion of the 
weight bearing triangle of the foot.  The examiner opined 
that this problem would certainly be a deterrent to any 
employment necessitating ambulatory or weight bearing 
activity and would essentially result in chronic pain.  The 
examiner added that the Veteran would not likely be a hirable 
individual.  The examiner summarized that the problems with 
the metatarsalgia, post op status failure to ameliorate the 
symptoms, callus development, foot movement dynamics, 
hammertoe and expected degenerative arthritic change that 
will occur with time, would render him unemployable.  

However, the April 2007 VA examiner did not describe 
symptomatology indicative of loss of use of the right foot.  
Thus, after considering all of the relevant evidence of 
record, the Veteran's right foot disability did not more 
nearly reflect the criteria for a higher rating at any point 
during this appeal.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 
5283; see Hart, 21 Vet. App. 505.  

As reflected above, the Veteran's disability is rated by 
analogy to Diagnostic Code 5283.  To the extent that the 
Veteran's right foot disability is characterized by 
limitation of motion, the Board has also considered the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's right foot is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
acknowledges the Veteran's reports of pain, swelling, 
stiffness, and that he cannot walk or stand for long periods 
of time and the most recent objective findings in January 
2006 of tenderness, heat, stiffness, fatigability, weakness, 
abnormal motion, and pain.  However, the effect of such in 
the Veteran's right foot is contemplated in the currently 
assigned 30 percent disability evaluation for a "severe" 
disability of the foot.  The word "severe" is not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6.  In this regard, the Veteran's 
complaints as well as his objective symptomatology do not 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation reflective of more than severe symptomatology.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
service-connected right foot.  Thus, the Board finds that the 
current 30 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the service-
connected right foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

However, the Veteran is not service-connected for acquired 
flatfoot, weak foot, acquired claw foot, unilateral Morton's 
disease, unilateral hallux valgus, or unilateral hallux 
rigidus of the right foot, so Diagnostic Codes 5276, 5277, 
5278, 5279, 5280, and 5281 are not for application.  
Diagnostic Code 5282, pertaining to hammer toe, provides a 
maximum schedular evaluation of 10 percent.  However, as 
reflected above, not all of the Veteran's toes on his right 
foot are hammer toes.  Diagnostic Code 5284, pertaining to 
other foot injuries, provides a maximum schedular evaluation 
of 30 percent, the same maximum rating as Diagnostic Code 
5283.  The criteria for establishing a higher rating under 
Diagnostic Code 5284 are the same as under Diagnostic Code 
5283, actual loss of use of foot, which the evidence did not 
show as reflected above.  Thus, the Veteran is not entitled 
to a higher rating under any of the aforementioned diagnostic 
criteria.  

The Veteran has contended that he should be awarded an 
evaluation higher than 30 percent for post-operative 
residuals of a callus under the third metatarsal head of the 
right foot, with fusion of the metatarsal and with hammertoe, 
on an extraschedular basis.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

The determination of whether a claimant is entitled to an 
extraschedular rating under section 3.321(b) is a three-step 
inquiry.  In this regard, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the C&P Service for a determination whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id. at 116.  

After considering the totality of the evidence pertaining to 
the Veteran's service-connected right foot, the Board 
concludes that the rating criteria, specifically Diagnostic 
Code 5283, reasonably describe the Veteran's disability level 
and symptomatology.  In this regard, as referenced above, the 
Veteran is currently assigned a 30 percent rating under 
Diagnostic Code 5283, which reflects severe disability of the 
right foot.  After considering all the evidence, the Board 
finds that there is no persuasive evidence to suggest that 
the Veteran's right foot is productive of more than severe 
symptomatology.  In this regard, as described above, the 
symptomatology associated with the Veteran's right foot is 
pain, difficulty standing, walking, and driving for any 
length of time, tenderness, heat, stiffness, fatigability, 
weakness, and abnormal motion.  After examining the Veteran, 
the January 2006 examiner found that there was a moderate 
impact on his ability to do chores, travel, and drive; a 
severe impact on his ability to shop, exercise, and 
participate in recreational activities; no impact on feeding, 
dressing, bathing, toileting, and grooming; and that his 
disability prevented sports.  Although the Board notes that 
the Veteran's right foot has impacted his mobility, the 
evidence does not suggest that it affects his daily life or 
employment in such a way not already contemplated with a 
severe rating.  Thus, Veteran's disability picture is 
contemplated by the rating schedule.

The Board acknowledges the April 2007 VA examiner's 
conclusion that the Veteran's foot problems were unusual and 
that his right foot would likely render him unemployable.  
However, although the examiner described the Veteran's right 
foot as unusual, he did not describe the functional impact of 
right foot as unusual, which is the question at issue.  
Instead, the examiner merely notes that a person of the 
Veteran's age usually would not manifest with a disabity of 
the nature of the Veteran's.  Although the examiner opined 
that the Veteran's right foot disability would certainly be a 
deterrent to any employment necessitating ambulatory or 
weight bearing activity, the examiner did not comment 
regarding the impact of the Veteran's right foot on his 
ability to perform sedentary employment.  

Additionally, the Board finds it significant that when the 
Veteran was specifically asked to describe the impact his 
right foot had on his ability to work by the undersigned and 
January 2006 VA examiner, the Veteran testified that his foot 
was painful with all activities but was not able to 
articulate how his right foot related to his ability to 
maintain employment.  As reflected above, the Veteran was 
able to walk at least a quarter of a mile to class in 1995 
and was found to be able to stand and walk for short 
durations in January 2006.  There is no indication that the 
Veteran's right foot is productive of marked intereference 
with his ability to perform tasks of a sedentary nature, 
which he performed in the course of his employment as a 
service representative.  Although the Board has considered 
the Veteran's testimony of intermittent intense pain that 
occurred while meeting a client, he acknowledged that this 
did not happen every day, nor did he characterize it in terms 
of marked intereference.  Moreover, there is no indication 
that the Veteran's right foot caused frequent periods of 
hospitalization outside of his surgeries, for which he was 
previously compensated for periods of convalescence.  Thus, 
the Board concludes that the Veteran's right foot disability 
is not exceptional, unusual, nor did it cause frequent 
periods of hospitalization or marked interference with his 
employment.  

Lastly, as there was a suggestion by the April 2007 VA 
examiner that the Veteran's disability was unsual, the Board 
referred this matter to the Director of the Compensation and 
Pension Service.  In April 2009, the Director of the 
Compensation and Pension Service noted that the April 2007 VA 
examiner did not explain the role the right foot played in 
the Veteran's ability to seek employment, without regard to 
his numerous other service-connected orthopedic and non-
orthopedic disabilities.  Following review of the Veteran's 
claims file, the Director concluded that there was no 
indication that his right foot disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of regular schedular standards.  
He found that an extra-schedular evaluation in excess of the 
currently assigned 30 percent for the Veteran's service-
connected right foot was not in order.  

As discussed above, the Board has found no evidence to 
contradict the finding of the Director of the Compensation 
and Pension Service.  As such, after considering all of the 
evidence of record, the Board concludes that the Veteran is 
not entitled to an extraschedular rating.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased disability rating for service-
connected post-operative residuals of a callus under the 
third metatarsal head of the right foot, with fusion of the 
metatarsal and with hammertoe, currently rated as 30 percent 
disabling, to include on an extra-schedular rating basis, is 
denied.




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


